Citation Nr: 1606779	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  13-18 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent from November 18, 2010, and rating in excess of 70 percent from November 20, 2013, for major depressive disorder (MDD)..

2.  Entitlement to an initial, compensable rating from November 18, 2010,  and a rating in excess of 30 percent rating from November 20, 2013, for tension headaches (headaches).


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1979 to December 1981.

This appeal to the  Board of Veterans' Appeals (Board) arose from a February 2012 rating decision in which the RO  granted service connection for MDD (evaluated as 30 percent disabling) and headaches (evaluated as non-compensable), each effective November 18, 2010.  

In a December 2013 rating decision the RO increased the rating for the service connected MDD to 70 percent, effective November 20, 2013.  

The Board previously remanded these matters in April 2015.  In an October 2015 rating decision, the agency of original jurisdiction (AOJ) increased the rating for headaches to 30 percent, effective November 20, 2013.


FINDINGS OF FACT

1.  Since the November 18, 2010 effective date of the award of service connection,  the Veteran's MDD has been manifested by symptoms of the type, and extent, frequency, and/or severity (as appropriate) to result in occupational and social impairment with major deficiencies in most areas; total occupational and social impairment is not shown.

2.  Prior to November 20, 2013, the Veteran's headaches manifested with characteristic prostrating attacks averaging one in two months; monthly prostrating attacks were not shown.

3.  From November 20, 2013, through o May 27, 2015, the Veteran's headaches manifested with characteristic prostrating attacks occurring on average, once a month; prostrating and prolonged attacks productive of severe economic inadaptability were not shown.

4.  Since May 28, 2015, the Veteran's headaches have manifested with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  For the period from November 18, 2010, through November 2013,  the criteria for a  70 percent, but no higher, rating for MDD are  met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).

3.  The he criteria for a rating n in excess of 70 percent for MDD are not  met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).

3.  Prior to November 20, 2013, the criteria for an initial 10 percent, but no higher, rating for headaches are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

5.  The criteria for a rating in excess of 30 percent from November 20, 2013, to May 28, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2015).

6.  The criteria for a  50 percent rating for headaches, from May 28, 2015, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The Veteran's claim of entitlement to a higher initial rating for MDD and tension headaches stems from his disagreement with the initial ratings assigned following the awards of  service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, and VA examination reports.  

The Board notes that the actions requested in the April 2015 remand have been undertaken.  VA examinations were conducted in May 2015, and updated VA treatment records were obtained.  Additionally, by letter dated April 2015 the AOJ asked the Veteran to provide the names and addresses of all medical care providers who have treated him, and to provide a release for each provider.  However, the Veteran did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).
As the AOJ has already assigned staged ratings for the Veteran's disability, the Board will consider the propriety of the rating at each stage, as well as whether any further 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  MDD

The ratings for the Veteran's MDD-s 30 percent prior to November 20, 2013, and  70 percent from that date-have been assigned pursuant to  38 C.F.R. 
§ 4.130, Diagnostic Code 9434.  However, the actual criteria for evaluating psychiatric disabilities other than eating disorders is set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.  The relevant rating criteria are as follows.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2015).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)).  

Pertinent to this appeal, a GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia)    or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015). ). [Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to appeals certified to the Board after August 4, 2014. See 79 Fed. Reg. 45, 093 (Aug, 4, 2014))]

Based on a review of the evidence of record, the Board finds that during the entire period on appeal, the Veteran's symptoms have resulted in occupational and social impairment with deficiencies in most areas. 

Since the award  of service connection, the medical evidence of record reflects that the Veteran's MDD has been  manifested by symptoms that include anger, agitation, low mood with feelings of hopelessness, poor motivation, forgetfulness, difficulty sleeping, isolation from others, irritability, crying spells, passive suicidal ideation, and difficulty concentrating.  On examination, VA clinicians generally noted that the Veteran was well groomed, had a depressed mood, and had speech and thought patterns that were within normal limits.  Difficulty in finding an appropriate medicine to treat the Veteran's MDD was noted in great detail in the VA treatment records.  There was no evidence of auditory or visual hallucinations but the Veteran did report passive suicidal ideation.  

An August 2011 VA contract examiner found that the Veteran's symptoms were productive of occupational and social impairment with deficiencies in most areas, and assigned a GAF score of 55.  During the examination, the Veteran described being divorced twice and having a caring relationship with his daughter.  He also noted working for the VA and indicated that he had a good relationship with his supervisor and coworkers.  The examiner, who found the Veteran to be a credible historian, noted that the Veteran had a depressed affect and mood, impaired attention and focus, and mild memory loss.  While the examiner noted that the Veteran exhibited near constant depression, his grooming, communication, and eye contact were all within normal limits.

Thereafter, November 2013 and May 2015 VA examiners noted similar symptoms as those identified by the August 2011 examiner including poor motivation, irritability, self-isolation, depression, insomnia, crying spells, passive suicidal ideation, and occasional panic attacks.  The Veteran was still working when the examinations were conducted but noted taking increased leave due to his psychiatric symptoms.  Ultimately, both examiners opined that the Veteran's symptoms resulted in occupational and social impairment with deficiencies in most areas.

Upon consideration of the evidence and after resolving all doubt in the Veteran's favor, the Board finds the Veteran's symptomatology more nearly approximates the criteria for a 70 percent rating for the entire period on appeal.  In this regard, the Board notes that the evidence of record shows that the Veteran has additional symptomatology that is not enumerated in the rating criteria including irritability, crying spells, and insomnia.  However, the listed symptoms in the rating criteria are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan supra.  Symptoms such as suicidal ideation and near constant depression fall squarely within the criteria for a 70 percent rating.  The Veteran's symptoms are of the type and extent, frequency and/or severity (as appropriate) have resulted in occupational and social impairment with deficiencies in most areas.  Thus, the Board finds that since the grant of service connection for MDD, the criteria for a 70 percent rating  have been met.

Conversely, the Board finds that the Veteran's symptoms do not more nearly approximate a rating in excess of 70 percent under the General Rating Formula as they are not of such a severity or frequency as to result in total occupational and social impairment. The Veteran has not  exhibit symptoms indicative of a 100 percent rating, nor is there any evidence or medical opinion that the Veteran is totally occupationally and socially impaired.

In this regard, there is no subjective or objective evidence of gross impairment to thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, intermittent inability to perform activities of daily living, or memory loss for names of close relatives, own occupation, or own name.

While the Veteran has had passive suicidal ideation, he denied active suicidal ideation or plan at August 2011, November 2013, and May 2015 VA examinations and in all the treatment records during the appeal period.  None of the psychiatrists or psychologists of record found him to be a persistent risk for suicide or for harming others.  

Moreover, the evidence does not reflect symptoms of the type, and extent, frequency and/or severity ( as appropriate), that demonstrate total social impairment.  The Veteran's reports to physicians show that he has a good relationship with his daughter and he became engaged to another VA employee in October 2014, although it is unclear whether a marriage has taken place.  Thus, while his social support system is limited, it does exist.  Moreover, throughout the course of the appeal the Veteran has maintained employment and during his August 2011 examination reported positive workplace relationships.

Based on the foregoing, the Board finds that the Veteran's symptoms and functional impairment fall into the moderate to serious range.  Likewise, the Veteran's MDD results in no more than occupational and social impairment with deficiencies in most areas.  Accordingly, his symptoms are most closely approximated by a 70 percent rating, rather than the maximum, 100 percent rating, during the course of the claim.

Therefore, the Board finds that the Veteran is entitled to an initial 70 percent, but no higher, rating for his MDD.  

B. Headaches

The Veteran's headaches are rated as noncompensable prior to November 20, 2013, and as 30 percent disabling from that date, under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under that diagnostic code, migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  Migraines with characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with characteristic prostrating attacks averaging one in two months over the last several months warrant a 10 percent rating.  Migraines with less frequent attacks warrant a noncompensable rating.  38 C.F.R. § 4.124a.

1.  Prior to November 20, 2013

In July 2011, the Veteran was afforded a VA contract examination in connection with his lami for service connection for headaches.  At that time, he reported daily "bad headaches" that lasted 10 minutes and involved his left eye jumping "a lot."  His headaches were primarily concentrated on the left side of his head and did not result in complaints of photophobia or phonophobia.  Regarding his level of pain, the Veteran indicated that the severity of his headaches was 8/10, with 10 being the highest level of pain.  Despite his headaches, the Veteran was usually able to continue working if he took medication, but indicated that he had started to miss work more frequently due to his headaches.  

While receiving VA treatment in August 2011, the Veteran reported daily mild headaches with intermittent severe headaches that were accompanied by a pulling feeling behind his left eye and pain over his temple and scalp.  The Veteran did report that the medicine he was taking improved his headaches and that they were less intense and less severe.

Based on the evidence of record, and after resolving all doubt in the Veteran's favor, the Board finds that the Veteran's headaches more nearly approximate the criteria for a 10 percent rating prior to November 20, 2013.  In this regard, the Veteran reported daily headaches with intermittent headaches of greater severity that occasionally required him to miss work although he was generally able to continue working.  However, there is no indication from the lay or medical evidence of record that the Veteran experienced prostrating attacks on a monthly basis such that a rating in excess of 10 percent is warranted.  In fact, there is no indication that the Veteran sought specific treatment for his headaches after his August 2011 treatment.  Additionally, the Veteran reported at a November 2013 VA examination, discussed below, that his headaches had become more severe over the preceding year and the examiner only noted frequent prostrating headaches at that time.  Thus, the Board finds that for the period prior to November 20, 2013, the Veteran's level of impairment is consistent with no more than a 10 percent rating.

2.  From November 20, 2013, through May 27, 2015

As noted above, the Veteran underwent a second VA headaches examination to gage the severity of his service-connected headaches in November 2013.  At that time he reported that his headaches had increased in severity over the previous year and that he was experiencing prostrating headaches that lasted 15-20 minutes, three to four times a week.  The Veteran reported that these headaches caused some dizziness, requiring that he lie down.  The Veteran also experienced moderate headaches on a daily basis that did not require him to take a break from his work.  At the time of this examination the Veteran continued to take over the counter medication with limited benefit.  Ultimately, the examiner noted that the Veteran experienced prostrating headaches more frequently than once per month, but did not find evidence of frequent prostrating and prolonged headaches.

Based on the foregoing, the Board finds that from November 20, 2013, through May 27, 2015, a rating in excess of 30 percent for headaches is not warranted.  During this time frame, while the Veteran reported experiencing prostrating headaches three to four times a week, he also reported that he was able to continue working during his moderate headaches.  Additionally, he noted that even when he was experiencing a severe prostrating headache, they only necessitated taking a 15-20 minute break from work, three to four times a week.  Thus, at a maximum, even if all of his prostrating headaches were occurring during working hours, the Veteran was only missing an hour and a half of work, which does not rise to the level of creating severe economic inadaptability necessary to warrant a higher 50 percent rating for the period in question.  

3.  Since May 28, 2015

Pursuant to the April 2015 Board remand, the Veteran underwent a third VA headaches examination on May 28, 2015.  At that time, the Veteran reported that his prostrating headaches were occurring once per week and usually required him to take part or all of a day off of work.  In fact, the Veteran estimated that he had missed at least four weeks of work over the preceding year due to headache pain.  Aside from his prostrating headaches, the Veteran continued to have daily moderate headaches.  He also indicated experiencing photophobia, dizziness, nausea, and sensitivity to sound with his headaches and the use of over the counter drugs with limited benefit.  After examining the Veteran and noting his reported symptoms, the examiner opined that the Veteran had very prostrating and prolonged headaches that were productive of severe economic inadaptability.

Based on the evidence of record, and after resolving all doubt in the Veteran's favor, the Board finds that, as of the date of the May 28, 2015 examination, the Veteran's headaches have more nearly approximated the criteria for a 50 percent rating.  In this regard, the May 2015 examiner specifically noted the Veteran experienced prostrating and prolonged attacks of headache pain that caused "difficulty with occupational reliability and productivity."  Therefore, the Board finds that a 50 percent disability rating is warranted for the Veteran's headaches from May 28, 2015.  This is the maximum disability rating for headaches.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

In summary, resolving all reasonable doubt in the Veteran's favor, the Board finds that prior to November 20, 2013, the Veteran experienced prostrating attacks once every two months; from November 20, 2013, to May 28, 2015, he experienced prostrating headaches once a month or more that did not create severe economic inadaptability; and that since May 28, 2015, his headaches have been prostrating and prolonged resulting in severe economic inadaptability.  

C. Both Disabilities

The Board has also considered whether the Veteran's MDD and headaches present exceptional or unusual disability pictures as to render impractical the application 
of the regular schedular standards such that referral of either of those disabilities to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the applicable rating criteria for those disabilities reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  With respect to his claim for an increased rating for MDD, the Board also notes that it has considered all psychiatric symptomology in determining his functional impairment, not just the symptoms listed in the rating criteria.  See Mauerhan, 16 Vet. App. 436.  

With respect to the headache claim, although the 2013 and 2015 examiners noted the Veteran's headaches impact his ability to work, such factor is contemplated in the rating criteria, which considers severe economic inadaptability.  Periodic exacerbations in headaches are also contemplated by the rating criteria, which includes consideration of prostrating attacks of lesser frequency, such as those that would require infrequent emergency room visits.  

In short, each  disability picture under consideration is contemplated by the rating schedule, and the assigned schedular ratings re, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Notably, there is no argument that the applicable criteria are otherwise inadequate to rate each disability  under consideration. 

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced. Here, however, as explained above, the Board has fully considered all of the Veteran's symptoms in evaluating each service-connected disability.  Accordingly, the Board finds that the holding of Johnson is not applicable in this appeal.  .

Thus, the requirements for invoking the procedures set forth in 38 C.F.R § 3.321(b)(1) are not met, and referral of any claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9   (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final matter, the Board notes that the May 2015 examination reports included references to the Veteran working.  As there is no evidence or allegation that the  Based on the evidence of record, a claim for unemployability has not been raised; hence,  no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is required.

In reaching the above conclusions, the Board has considered, and with assignment of the partial grants noted above has applied, the benefit-of-the-doubt doctrine.  As to the remaining aspects of the claims; however, the preponderance of the evidence is against them and the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55-57.


ORDER

An initial 70 percent  disability rating for MDD, from November 18, 2010 through November 19, 2013, is granted, subject to the laws and regulations governing payment of monetary benefits.

A disability rating in excess of 70 percent for MDD is denied.

An initial, 10 percent disability rating for headaches, from November 18, 2010 through November 19, 2013, is granted subject to the laws and regulations governing payment of monetary benefits.

A disability rating in excess of 30 percent for headaches, from November 20, 2013, through May 27, 2015, is denied.

A 50 percent disability rating  for headaches, from May 28, 2015, is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


